Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00492-CR

                      GILBERT MARTINEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F-1975492-V

                                    ORDER

      Before the Court is appellant’s December 19, 2022 third motion for

extension of time to file his brief. We GRANT appellant’s motion and ORDER

the brief received on December 19, 2022 FILED as of the date of this order.




                                            /s/   DENNISE GARCIA
                                                  JUSTICE